Exhibit 10.1

Execution Version

AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of June 15, 2020 by and among BJ’S
RESTAURANTS, INC., a California corporation (the “Company”), the Guarantors
party hereto, each of the Lenders (as defined in the Credit Agreement) party
hereto and BANK OF AMERICA, N.A., as Administrative Agent and a L/C Issuer (the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Company, the Administrative Agent and the Lenders from time to time
party thereto have entered into that certain Third Amended and Restated Credit
Agreement dated as of April 30, 2020 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
all capitalized terms not otherwise defined herein shall have the meaning given
thereto in the Credit Agreement);

WHEREAS, the Company has requested that the Credit Agreement be amended as set
forth herein, and the Lenders have agreed to such amendments subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the terms hereof, the
parties hereto agree as follows:

1.    Amendments to Credit Agreement. Subject to the terms and conditions set
forth herein:

(a)    The Credit Agreement is amended such that, after giving effect to all
such amendments, it shall read in its entirety as set forth on Annex I attached
hereto;

(b)    Schedule 2.01 to the Credit Agreement is hereby amended by replacing such
schedule in its entirety with the revised version thereof attached hereto as
Exhibit A.

(c)    Schedule 1 to Exhibit C to the Credit Agreement (Form of Compliance
Certificate) is amended such that, after giving effect to all such amendments,
it shall read in its entirety as set forth on Exhibit B attached hereto;

(d)    Schedule 1 to Exhibit K to the Credit Agreement (Form of Total Liquid
Assets Compliance Certificate) is amended such that, after giving effect to all
such amendments, it shall read in its entirety as set forth on Exhibit C
attached hereto.

2.    Effectiveness; Conditions Precedent. This Amendment shall become effective
on the first Business Day on which the following conditions are satisfied or
waived (such date, the “Effective Date”):

(a)    The Administrative Agent shall have received counterparts of this
Amendment, duly executed by the Company, the Administrative Agent and the
Lenders, which counterparts may be delivered by telefacsimile or other
electronic means (including .pdf), but such delivery will be promptly followed
by the delivery of original signature pages by each Person party hereto unless
waived by the Administrative Agent.

(b)    A certificate of a Responsible Officer of BJ’s Restaurant Operations
Company of Kansas, LLC, Chicago Pizza Hospitality Holding, Inc. and BJROC
Maryland, LLC, either (A) attaching copies of all consents, licenses and
approvals required in connection with the execution,



--------------------------------------------------------------------------------

delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.

(c)    Undated stock powers or instruments of transfer executed in blank for
those certificates and instruments representing the securities collateral
referred to in the Security Agreement.

(d)    (i) An extension fee as referenced in that certain letter agreement dated
as of May 22, 2020 by and among the Company, the Administrative Agent and BofA
Securities, Inc. shall have been received by the Administrative Agent for the
account of such Lender and (ii) all other fees and expenses payable to the
Administrative Agent (including the fees and expenses of counsel to the
Administrative Agent to the extent due and payable under Section 10.04 of the
Credit Agreement) estimated to date and for which invoices have been presented a
reasonable period of time prior to the effectiveness hereof shall have been paid
in full (without prejudice to final settling of accounts for such fees and
expenses).

3.    Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Amendment, the Company represents and
warrants to the Administrative Agent and the Lenders as follows:

(a)    No Default or Event of Default exists as of the date hereof or would
result from, or after giving effect to, the amendments contemplated hereby;

(b)    the representations and warranties of (i) the Company contained in
Article V of the Credit Agreement and (ii) each Loan Party contained in each
other Loan Document are true and correct in all material respects (provided that
such materiality qualifier shall not apply to the extent that any such
representation or warranty is already qualified or modified by materiality in
the text thereof), on and as of the Effective Date, after giving effect to the
amendments contemplated hereby, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (provided that such materiality
qualifier shall not apply to the extent that any such representation or warranty
is already qualified or modified by materiality in the text thereof) as of such
earlier date, and except that for purposes of this clause (b), (i) the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement;

(c)    it has the legal power and authority to execute and deliver this
Amendment;

(d)    the officer executing this Amendment on its behalf has been duly
authorized to execute and deliver the same and bind it with respect to the
provisions hereof;

(e)    the execution, delivery and performance by the Company of this Amendment
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of the Company’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (A) any Contractual
Obligation to which the Company is a party except to the extent that such
conflict, breach, contravention, Lien or violation could not reasonably be
expected to have a Material Adverse Effect or (B) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Company
or its property is subject; or (iii) violate any Law in any material respect;

 

2



--------------------------------------------------------------------------------

(f)    this Amendment constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms.

4.    Entire Agreement. This Amendment is a Loan Document. This Amendment,
together with all the other Loan Documents (collectively, the “Relevant
Documents”), sets forth the entire understanding and agreement of the parties
hereto in relation to the subject matter hereof and supersedes any prior
negotiations and agreements among the parties relating to such subject matter.
No promise, condition, representation or warranty, express or implied, not set
forth in the Relevant Documents shall bind any party hereto, and no such party
has relied on any such promise, condition, representation or warranty. Each of
the parties hereto acknowledges that, except as otherwise expressly stated in
the Relevant Documents, no representations, warranties or commitments, express
or implied, have been made by any party to the other in relation to the subject
matter hereof or thereof. None of the terms or conditions of this Amendment may
be changed, modified, waived or canceled orally or otherwise, except in writing
and in accordance with Section 10.01 of the Credit Agreement.

5.    Post-Closing Obligations. The Company hereby agrees to take the actions
and complete the tasks set forth on Schedule I attached hereto, in each case
within the applicable corresponding time limits specified in such schedule and
that the failure to comply with this Section 5 shall be an immediate Event of
Default under the Credit Agreement.

6.    Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and each Collateral
Document and each other Loan Document is hereby confirmed and ratified in all
respects and shall be and remain in full force and effect according to its
respective terms.

7.    Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of California, and shall be
further subject to the provisions of Sections 10.14, 10.15 and 10.16 of the
Credit Agreement.

8.    Enforceability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction..

9.    References; Interpretation. All references in any of the Loan Documents to
the “Credit Agreement” shall mean the Credit Agreement, as amended hereby. The
rules of interpretation set forth in Section 1.02 of the Credit Agreement shall
be applicable to this Amendment.

10.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Company, the Administrative Agent and each of the Lenders,
and their respective successors, legal representatives, and assignees to the
extent such assignees are permitted assignees as provided in Section 10.06 of
the Credit Agreement.

11.    No Novation; Reaffirmation. Neither the execution and delivery of this
Amendment nor the consummation of any other transaction contemplated hereunder
is intended to constitute a novation of the Credit Agreement or of any of the
other Loan Documents or any obligations thereunder. Each Loan Party hereto
hereby (i) affirms and confirms each of the Loan Documents to which it is a
party and its

 

3



--------------------------------------------------------------------------------

Obligations thereunder, (ii) affirms that it has the right, power and authority
and has taken all necessary corporate and other action to authorize the
execution, delivery and performance of this Amendment, (iii) agrees that,
notwithstanding the effectiveness of this Amendment, each Loan Document shall
continue to be in full force and effect and (iv) reaffirms, ratifies and
confirms that each of the Liens granted in or pursuant to the Loan Documents are
valid and subsisting as security for, and continues to secure, the payment and
performance of the Obligations outstanding at any time under the Credit
Agreement, including, without limitation, all additional Obligations resulting
from or incurred pursuant to the Credit Agreement. Without limiting the
generality of the foregoing, each Loan Party hereby repeats, reaffirms and
re-grants to the Administrative Agent, for the benefit of the Secured Parties, a
continuing first priority security interest in and to the Collateral (as such
term is defined in the Security Agreement) as security for the payment,
performance and satisfaction of the Obligations, subject to the limitations and
qualifications set forth in the Security Agreement.

12.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy or other electronic means (including .pdf) shall
be effective as delivery of a manually executed counterpart of this Amendment.

13.    Consent of the Guarantors. Each of the Guarantors hereby consents,
acknowledges and agrees to the amendments set forth herein and hereby confirms
and ratifies in all respects the Guaranty to which such Guarantor is a party
(including without limitation the continuation of such Guarantor’s payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments and consents contemplated hereby) and the
enforceability of such Guaranty against such Guarantor in accordance with its
terms.

[Remainder of page is intentionally left blank; signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment on the day and
year first written above.

 

COMPANY: BJ’S RESTAURANTS, INC., a California corporation

By:  

/s/ Gregory S. Levin

Name:   Gregory S. Levin

Title:     President and CFO

 

GUARANTORS:

BJ’S RESTAURANT OPERATIONS COMPANY,

a California corporation

By:  

/s/ Gregory S. Levin

Name:   Gregory S. Levin

Title:     CFO

 

CHICAGO AMERICA HOLDING, LLC, a Nevada limited liability company

By:  

/s/ Gregory S. Levin

Name:   Gregory S. Levin

Title:     CEO

 

CHICAGO PIZZA & BREWERY, L.P., a Texas liability partnership

By:   Chicago Pizza Management, LLC, General Partner

By:  

/s/ Gregory S. Levin

Name:   Gregory S. Levin

Title:     CEO

 

CHICAGO PIZZA MANAGEMENT, LLC, a Nevada limited liability company

By:  

/s/ Gregory S. Levin

Name:   Gregory S. Levin

Title:     CEO

BJ’s Restaurants, Inc.

Amendment No. 1 to Third Amended and Restated Credit Agreement

Signature Pages



--------------------------------------------------------------------------------

CHICAGO PIZZA RESTAURANT HOLDING, INC., a Nevada corporation

By:   /s/ Gregory S. Levin

Name:   Gregory S. Levin

Title:     CEO

 

RENO BREWERY HOLDING, INC., a Nevada corporation

By:   /s/ Gregory S. Levin

Name:   Gregory S. Levin

Title:     CEO

 

BJ’S RESTAURANT OPERATIONS COMPANY OF KANSAS, LLC, a Kansas limited liability
company

By:   /s/ Gregory S. Levin

Name:   Gregory S. Levin

Title:     CFO

 

CHICAGO PIZZA HOSPITALITY HOLDING, INC., a Texas corporation

By:   /s/ Gregory S. Levin

Name:   Gregory S. Levin

Title:     Chief Executive Officer

 

BJROC MARYLAND, LLC, a California limited liability company

By:   /s/ Gregory S. Levin

Name:   Gregory S. Levin

Title:     CFO

BJ’s Restaurants, Inc.

Amendment No. 1 to Third Amended and Restated Credit Agreement

Signature Pages



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Ronaldo Naval

Name:   Ronaldo Naval

Title:     Vice President

BJ’s Restaurants, Inc.

Amendment No. 1 to Third Amended and Restated Credit Agreement

Signature Pages



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:  

/s/ Mary Beatty

Name:   Mary Beatty

Title:     Senior Vice President

BJ’s Restaurants, Inc.

Amendment No. 1 to Third Amended and Restated Credit Agreement

Signature Pages



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:  

/s/ Kenneth Wong

Name:   Kenneth Wong

Title:     Vice President

BJ’s Restaurants, Inc.

Amendment No. 1 to Third Amended and Restated Credit Agreement

Signature Pages



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

By:  

/s/ Maureen Malphus

Name:   Maureen Malphus

Title:     Vice President

BJ’s Restaurants, Inc.

Amendment No. 1 to Third Amended and Restated Credit Agreement

Signature Pages



--------------------------------------------------------------------------------

Annex I

(to Amendment No. 1)

[See attached conformed Credit Agreement.]



--------------------------------------------------------------------------------

Exhibit A

(to Amendment No. 1)

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 117,500,000.00        50.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 70,500,000.00        30.000000000 % 

Wells Fargo Bank, National Association

   $ 47,000,000.00        20.000000000 %    

 

 

    

 

 

 

TOTAL

   $ 235,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit B

(to Amendment No. 1)

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

Section 7.11(a) – Fixed Charge Coverage Ratio.

 

A.

    EBITDA for four consecutive fiscal quarters ending on above date (“Subject
Period”):        1.        Net income for Subject Period:    $                  
  2.        Income / loss from discontinued operations and extraordinary items
for Subject Period:    $                     3.        Non-cash stock based
compensation for Subject Period:    $                     4.        Pre-opening
expenses for Subject Period:    $                     5.        Provision for
income taxes for Subject Period:    $                     6.        Interest
expense for Subject Period:    $                     7.        Depreciation
expenses for Subject Period:    $                     8.        Amortization
expenses for Subject Period:    $                     9.        Depletion
expenses for Subject Period:    $                     10.      Other non-cash
expenses reducing net income for Subject Period:    $                     11.  
   Non-cash items increasing net income for Subject Period:    $                
    12.      EBITDA (Lines I.A.1 +/- 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 - 11): 1
   $                     13.      [circle as necessary: Line I.A.12 multiplied
by [6][2.6][1.6][12/11]    $                

B.

    Rental Expense for Subject Period:    $                

 

1 

For purposes only of calculating the Fixed Charge Coverage Ratio compliance test
in Section 7.11(a) of the Agreement and the Total Lease Adjusted Leverage Ratio
compliance test in Section 7.11(b) of the Agreement (and not, for the avoidance
of doubt, for purposes of calculating the Pricing Total Lease Adjusted Leverage
Ratio for use in determining the Applicable Rate) (i) EBITDA for the four fiscal
quarter period ending on or about December 31, 2020, shall equal the sum above
for the months of November 2020 and December 2020 multiplied by six; (ii) EBITDA
for the four fiscal quarter period ending on or about March 31, 2021 shall equal
the sum above for the months of November 2020, December 2020, January 2021,
February 2021 and March 2021 multiplied by 2.4; (iii) EBITDA for the four fiscal
quarter period ending on or about June 30, 2021 shall equal the sum above for
the months of November 2020, December 2020, January 2021, February 2021, March
2021, April 2021, May 2021 and June 2021 multiplied by 1.5; and (iv) EBITDA for
the four fiscal quarter period ending on or about September 30, 2021 shall equal
the sum above for the months of November 2020, December 2020, January 2021,
February 2021, March 2021, April 2021, May 2021, June 2021, July 2021, August
2021 and September 2021 multiplied by 12/11.



--------------------------------------------------------------------------------

C.   Interest Expense for Subject Period:    $                 D.   Fixed Charge
Coverage Ratio ((Line I.A.12 + I.B) ÷ (Line I.B + I.C):                  to 1.00
    Minimum required:      (i)     for fiscal quarter ending December 31, 2020:
     1.50 to 1.00     (ii)    for fiscal quarter ending March 31, 2021 and each
fiscal quarter thereafter:          2.00 to 1.00  

 

II.

Section 7.11(b) – Total Lease Adjusted Leverage Ratio.

 

A.   Total Funded Debt for Subject Period:    $                 B.   Rental
Expense for Subject Period:    $                 C.   Line II.B x 8:    $
                D.   EBITDA for Subject Period (Line I.A.12 (or I.A.13 as
applicable) above):    $                 E.   Total Lease Adjusted Leverage
Ratio Numerator (Line II.A + II.C):    $                 F.   Total Lease
Adjusted Leverage Ratio Denominator (Line II.B + II.D):    $                 G.
  Total Lease Adjusted Leverage Ratio (Line II.E ÷ II.F):              to 1.00  
  Maximum permitted:      (i)      for fiscal quarter ending December 31, 2020:
     6.00 to 1.00     (ii)     for fiscal quarter ending March 31, 2021:     
5.00 to 1.00     (iii)    for fiscal quarter ending June 30, 2021 and for each
fiscal quarter thereafter:      4.50 to 1.00  

 

III.

Applicable Rate – Pricing Total Lease Adjusted Leverage Ratio.

 

A.   Total Funded Debt for Subject Period:    $                 B.   Rental
Expense for Subject Period:    $                 C.   Line III.B x 8:    $
                D.   Pricing EBITDA for four consecutive fiscal quarters ending
on above date (“Subject Period”):                       1.    Net income for
Subject Period:    $                   2.    Income / loss from discontinued
operations and extraordinary items for Subject Period:    $                   3.
   Non-cash stock based compensation for Subject Period:    $                  
4.    Pre-opening expenses for Subject Period:    $                   5.   
Provision for income taxes for Subject Period:    $                   6.   
Interest expense for Subject Period:    $                   7.    Depreciation
expenses for Subject Period:    $                   8.    Amortization expenses
for Subject Period:    $                   9.    Depletion expenses for Subject
Period:    $                



--------------------------------------------------------------------------------

  10.    Other non-cash expenses reducing net income for Subject Period:    $
                  11.    Non-cash items increasing net income for Subject
Period:    $                   12.    EBITDA (Lines III.D.1 +/- 2 + 3 + 4 + 5 +
6 + 7 + 8 + 9 + 10 - 11):    $                 E.   Pricing Total Lease Adjusted
Leverage Ratio Numerator (Line III.A + III.C):    $                 F.   Pricing
Total Lease Adjusted Leverage Ratio Denominator (Line III.B + III.D.12):    $
                G.   Pricing Total Lease Adjusted Leverage Ratio (Line III.E ÷
III.F):              to 1.00     Applicable Pricing Level:                    

 

          Applicable Rate                       

Pricing Level

  

Pricing Total Lease Adjusted
Leverage Ratio

   Unused Commitment
Fee      Letters of Credit Fee      Eurodollar Rate +      Base Rate
+  

1

   <2.50:1      0.150%        1.00%        1.00%        0.00%  

2

   ³ 2.50:1 but <3.00:1      0.200%        1.25%        1.25%        0.25%  

3

   ³ 3.00:1 but <3.50:1      0.250%        1.50%        1.50%        0.50%  

4

   ³ 3.50:1 but <4.00:1      0.300%        1.75%        1.75%        0.75%  

5

   ³ 4.00:1      0.350%        3.00%        3.00%        2.00%  



--------------------------------------------------------------------------------

Exhibit C

(to Amendment No. 1)

SCHEDULE 1

to the Total Liquid Assets Compliance Certificate

($ in 000’s)

For the month ended                     (“Statement Date”):

 

1.

  Total Liquid Assets:   a.   Unrestricted and unencumbered cash and Cash
Equivalents:    $               b.   aggregate Commitments at such time
available to be drawn by the Borrower under the terms of the Agreement
(including the satisfaction of the conditions precedent set forth in
Section 4.02(a) and (b) of the Agreement):    $               c.   Sum of 1(a) +
1(b):    $            

 

2.

  Minimum Scheduled Cash:      a.   80% of the Net Cash Proceeds of any sale or
issuance of any Equity Interest by the Borrower or any of its Subsidiaries
effected during the Measured Months (including, without limitation, Convertible
Preferred Stock):    $               b.   80% of the Net Cash Proceeds of the
aggregate amount of any increases in the Aggregate Commitments effected during
the Measured Months pursuant to Section 2.14 of the Agreement:    $            
  c.   the applicable amount for such month:    $               d.   Sum of 2(a)
+ (b) + (c):    $            

 

3.

  Minimum Liquidity:      a.   Total Liquid Assets (Line 1(c)):    $            
  b.   Minimum Scheduled Cash (Line 2(d)):    $               In compliance as
of the Statement Date (Total Liquid Assets greater than or equal to Minimum
Scheduled Cash)?    Yes/No

 

April 2020

   $ 50,500,000  

May 2020

   $ 42,500,000  

June 2020

   $ 22,030,000  

July 2020

   $ 12,530,000  

August 2020

   $ 4,530,000  

September 2020

   $ 1,530,000  

October 2020

   $ 3,030,000  

November 2020

   $ 3,030,000  

December 2020

   $ 3,030,000  



--------------------------------------------------------------------------------

Schedule I

Post-Closing Obligations

 

Post-Closing Obligation

  

To be satisfied by

Deliver to the Administrative Agent favorable opinions of local counsel to Texas
Loan Parties, addressed to the Administrative Agent and each Lender in form and
substance as required by the Administrative Agent.    Thirty (30) days following
the Effective Date (or such later date as may be agreed to by the Administrative
Agent, in its sole discretion).



--------------------------------------------------------------------------------

 

 

Published CUSIP Numbers:

Deal: 05549HAA7

Revolver: 05549HAB5

THIRD AMENDED AND RESTATED CREDIT AGREEMENT1

Dated as of April 30, 2020

among

 

 

LOGO [g134889g0616184235236.jpg]

BJ’S RESTAURANTS, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

an L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

as an L/C Issuer,

and

The Other Lenders Party Hereto

BofA SECURITIES, INC.,

as

Sole Lead Arranger and Sole Bookrunner

 

 

 

 

1 

As amended by that certain Amendment No. 1 dated as of June 15, 2020.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

          Page  

ARTICLE I.     DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

     Defined Terms      1  

1.02

     Other Interpretive Provisions      25  

1.03

     Accounting Terms      26  

1.04

     Rounding      27  

1.05

     Times of Day      27  

1.06

     Letter of Credit Amounts      27  

1.07

     Amendment and Restatement      27  

1.08

     Interest Rates      28  

ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS

     28  

2.01

     Committed Loans      28  

2.02

     Borrowings, Conversions and Continuations of Committed Loans      28  

2.03

     Letters of Credit      30  

2.04

     Intentionally Omitted      38  

2.05

     Prepayments      38  

2.06

     Termination or Reduction of Commitments      38  

2.07

     Repayment of Loans      39  

2.08

     Interest      39  

2.09

     Fees      40  

2.10

     Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate      40  

2.11

     Evidence of Debt      41  

2.12

     Payments Generally; Administrative Agent’s Clawback      41  

2.13

     Sharing of Payments by Lenders      42  

2.14

     Increase in Commitments      43  

2.15

     Cash Collateral      44  

2.16

     Defaulting Lenders      46  

ARTICLE III.   TAXES, YIELD PROTECTION AND ILLEGALITY

     48  

3.01

     Taxes      48  

3.02

     Illegality      52  

3.03

     Inability to Determine Rates      52  

3.04

     Increased Costs; Reserves on Eurodollar Rate Loans      54  

3.05

     Compensation for Losses      56  

3.06

     Mitigation Obligations; Replacement of Lenders      56  

3.07

     Survival      57  

ARTICLE IV.   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     57  

4.01

     Conditions of Effectiveness      57  

4.02

     Conditions to all Credit Extensions      59  

ARTICLE V.   REPRESENTATIONS AND WARRANTIES

     60  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

          Page  

5.01

     Existence, Qualification and Power      60  

5.02

     Authorization; No Contravention      60  

5.03

     Governmental Authorization; Other Consents      60  

5.04

     Binding Effect      60  

5.05

     Financial Statements; No Material Adverse Effect      60  

5.06

     Litigation      61  

5.07

     No Default      61  

5.08

     Ownership of Property; Liens      61  

5.09

     Environmental Compliance      61  

5.10

     Insurance      61  

5.11

     Taxes      61  

5.12

     ERISA Compliance      62  

5.13

     Subsidiaries; Equity Interests      62  

5.14

     Margin Regulations; Investment Company Act      63  

5.15

     Disclosure      63  

5.16

     Compliance with Laws      63  

5.17

     Taxpayer Identification Number      63  

5.18

     Intellectual Property; Licenses, Etc      63  

5.19

     OFAC      64  

5.20

     Anti-Corruption Laws      64  

5.21

     Affected Financial Institutions      64  

5.22

     Covered Entity      64  

5.23

     Ownership of Collateral      64  

ARTICLE VI.   AFFIRMATIVE COVENANTS

     64  

6.01

     Financial Statements      64  

6.02

     Certificates; Other Information      65  

6.03

     Notices      66  

6.04

     Payment of Obligations      67  

6.05

     Preservation of Existence, Etc      67  

6.06

     Maintenance of Properties      67  

6.07

     Maintenance of Insurance      67  

6.08

     Compliance with Laws      67  

6.09

     Books and Records      68  

6.10

     Inspection Rights      68  

6.11

     Use of Proceeds      68  

6.12

     Covenant to Guarantee Obligations and Give Security      68  

6.13

     Lender as Principal Depository      69  

6.14

     Keepwell      69  

6.15

     Anti-Corruption Laws; Sanctions      69  

6.16

     Further Assurances; Information Regarding Collateral      69  

ARTICLE VII.    NEGATIVE COVENANTS

     69  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

          Page  

7.01

     Liens      70  

7.02

     Investments      71  

7.03

     Indebtedness      71  

7.04

     Fundamental Changes      72  

7.05

     Dispositions      72  

7.06

     Restricted Payments      73  

7.07

     Change in Nature of Business      73  

7.08

     Transactions with Affiliates      73  

7.09

     Burdensome Agreements      73  

7.10

     Use of Proceeds      73  

7.11

     Financial Covenants      73  

7.12

     Acquisitions      74  

7.13

     Sanctions      74  

7.14

     Anti-Corruption Laws      74  

7.15

     Change to Organization Documents      74  

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES

     75  

8.01

     Events of Default      75  

8.02

     Remedies Upon Event of Default      76  

8.03

     Application of Funds      77  

ARTICLE IX.   ADMINISTRATIVE AGENT

     78  

9.01

     Appointment and Authority      78  

9.02

     Rights as a Lender      79  

9.03

     Exculpatory Provisions      79  

9.04

     Reliance by Administrative Agent      80  

9.05

     Delegation of Duties      80  

9.06

     Resignation of Administrative Agent      80  

9.07

     Non-Reliance on the Administrative Agent, the Arranger and the Other Lender
     82  

9.08

     No Other Duties, Etc      82  

9.09

     Administrative Agent May File Proofs of Claim      82  

9.10

     Collateral and Guaranty Matters      84  

9.11

     Certain ERISA Matters      84  

9.12

     Secured Cash Management Agreements and Secured Hedge Agreements      85  

ARTICLE X.   MISCELLANEOUS

     86  

10.01

     Amendments, Etc      86  

10.02

     Notices; Effectiveness; Electronic Communication      87  

10.03

     No Waiver; Cumulative Remedies; Enforcement      89  

10.04

     Expenses; Indemnity; Damage Waiver      90  

10.05

     Payments Set Aside      91  

10.06

     Successors and Assigns      92  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

          Page  

10.07

     Treatment of Certain Information; Confidentiality      96  

10.08

     Right of Setoff      96  

10.09

     Interest Rate Limitation      97  

10.10

     Counterparts; Integration; Effectiveness      97  

10.11

     Survival of Representations and Warranties      97  

10.12

     Severability      98  

10.13

     Replacement of Lenders      98  

10.14

     Governing Law; Jurisdiction; Etc      99  

10.15

     Waiver of Jury Trial      100  

10.16

     California Judicial Reference      100  

10.17

     No Advisory or Fiduciary Responsibility      100  

10.18

     Electronic Execution of Assignments and Certain Other Documents      101  

10.19

     USA PATRIOT Act      101  

10.20

     Acknowledgement and Consent to Bail-In of Affected Financial Institutions
     101  

10.21

     Acknowledgement Regarding Any Supported QFCs      102  

SIGNATURES

     S-1  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

    1.01

Existing Letters of Credit

    2.01

Commitments and Applicable Percentages

    2.03

L/C Commitments

    5.06

Litigation

    5.09

Environmental Matters

    5.13

Subsidiaries; Other Equity Investments; Equity Interests in the Borrower

    5.18

Intellectual Property Matters

    7.01

Existing Liens

    7.03

Existing Indebtedness

  10.02

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

      

Form of

 

  A

Committed Loan Notice

  B

Note

  C

Compliance Certificate

  D

Assignment and Assumption

  E

Guaranty

  F

Opinion

  G

Forms of U.S. Tax Compliance Certificates

  H

Designation Notice

  I

Letter of Credit Report

  J

Security and Pledge Agreement

  K

Total Liquid Assets Compliance Certificate

 

-v-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of April 30, 2020, among BJ’S RESTAURANTS, INC., a California corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent and an L/C Issuer, and JPMorgan Chase Bank, N.A., as an L/C
Issuer.

W I T N E S S E T H:

WHEREAS, the Borrower, the lenders party thereto (the “Existing Lenders”), and
Bank of America, N.A., as Administrative Agent, are parties to that certain
Second Amended and Restated Credit Agreement, dated as of November 18, 2016 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement”), pursuant to which such
Existing Lenders originally agreed to provide the Borrower with an unsecured
revolving credit facility of up to $250,000,000, including a letter of credit
subfacility; and

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in order to, among other things, secure the facility and
make certain other amendments to the Existing Credit Agreement (the
“Restatement”); and

WHEREAS, the Borrower, the Lenders, and the Administrative Agent have agreed to
and desire to amend and restate the Existing Credit Agreement on the terms and
conditions set forth in this Agreement to accomplish such amendments, including
but not limited to making available to the Borrower a secured revolving credit
facility in an original amount of up to $250,000,000 (and subject to an increase
option), which includes a letter of credit subfacility to the Borrower;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Act” has the meaning specified in Section 10.19.

“Adjustment” has the meaning set forth in Section 3.03(c).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially a form approved by the Administrative Agent.



--------------------------------------------------------------------------------

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Third Amended and Restated Credit Agreement.

“Amendment No. 1” means that certain Amendment No. 1 to the Agreement occurring
on the Amendment No. 1 Effective Date.

“Amendment No. 1 Effective Date” means June 15, 2020.

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments and to any Lender’s status as a Defaulting Lender at the
time of determination. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means the following percentages per annum, based upon the
Pricing Total Lease Adjusted Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Pricing

Level

  

Pricing Total Lease

Adjusted Leverage Ratio

   Applicable Rate
Unused
Commitment
Fee   Letters of
Credit Fee   Eurodollar
Rate +   Base Rate
+

1

   <2.50:1    0.150%   1.00%   1.00%   0.00%

2

   ³ 2.50:1 but <3.00:1    0.200%   1.25%   1.25%   0.25%

3

   ³ 3.00:1 but <3.50:1    0.250%   1.50%   1.50%   0.50%

4

   ³ 3.50:1 but <4.00:1    0.300%   1.75%   1.75%   0.75%

5

   ³ 4.00:1    0.350%   3.00%   3.00%   2.00%

Any increase or decrease in the Applicable Rate resulting from a change in the
Pricing Total Lease Adjusted Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered within five (5) days of when due in accordance with
such Section, then, upon the request of the Required Lenders, Pricing Level 5
shall apply as of the sixth day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until

 

2



--------------------------------------------------------------------------------

the date on which such Compliance Certificate is delivered. Notwithstanding the
foregoing, (a) the Applicable Rate in effect from the Closing Date to the
Amendment No. 1 Effective Date shall be determined based upon Pricing Level 5,
prior to giving effect to Amendment No. 1 and (b) the Applicable Rate in effect
from the Amendment No. 1 Effective Date to the first Business Day immediately
following the date of delivery of the Compliance Certificate for the
December 31, 2020 shall be determined based upon Pricing Level 5.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

As used herein:

“Pricing EBITDA” means net income, less income or plus loss from discontinued
operations and extraordinary items, plus any non-cash stock based compensation,
plus pre-opening expenses, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization, plus other non-cash expenses reducing
net income for such period, less non-cash items increasing net income for such
period.

“Pricing Total Lease Adjusted Leverage Ratio” means, at any date of
determination, the ratio of (a) (i) Total Funded Debt as of such date plus the
product of (ii) eight (8) times Rental Expense to (b) the sum of (i) Pricing
EBITDA plus (ii) Rental Expense. This ratio will be calculated at the end of
each fiscal quarter, using the results of the twelve-month period ending as of
such date.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 3.03 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

4



--------------------------------------------------------------------------------

“Capital Lease” means each lease that has been or is required to be, in
accordance with GAAP, classified and accounted for as a capital lease or
financing lease.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent, the applicable L/C Issuer and the Borrower
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and such L/C Issuer.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and Permitted
Liens):

(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s Investors Service, Inc. (and any successor thereto)
(“Moody’s”) or at least “A-1” (or the then equivalent grade) by S&P means
Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global Inc. (and
any successor thereto) (“S&P”), in each case with maturities of not more than
180 days from the date of acquisition thereof; and

(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

5



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Cash Management Agreement (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender); provided, however, that for any of the foregoing to be included as a
“Cash Management Agreement” on any date of determination by the Administrative
Agent, the applicable Cash Management Bank (other than the Administrative Agent
or an Affiliate of the Administrative Agent) must have delivered a Designation
Notice to the Administrative Agent prior to such date of determination.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 25%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” or other similar term referred to in
the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties. For the
avoidance of doubt, the Collateral shall not include any real property owned by
any Loan Party.

“Collateral Documents” means, collectively, the Security Agreement, each of the
collateral assignments, security agreements, pledge agreements, account control
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, any supplements of any of the foregoing, and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

6



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, and (b) purchase participations
in L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” has the meaning specified in Section 10.21(b).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate

 

7



--------------------------------------------------------------------------------

shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each L/C
Issuer and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject or target of any
Sanction.

“Designation Notice” means a notice from any Lender or an Affiliate of a Lender
substantially in the form of Exhibit H.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

8



--------------------------------------------------------------------------------

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus any non-cash stock based compensation, plus
pre-opening expenses, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization, plus other non-cash expenses reducing
net income for such period, less non-cash items increasing net income for such
period; provided that, for purposes only of calculating the Fixed Charge
Coverage Ratio compliance test in Section 7.11(a) and the Total Lease Adjusted
Leverage Ratio compliance test in Section 7.11(b) (and not, for the avoidance of
doubt, for purposes of calculating the Pricing Total Lease Adjusted Leverage
Ratio for use in determining the Applicable Rate), (i) EBITDA for the four
fiscal quarter period ending on or about December 31, 2020, shall equal the sum
above for the months of November 2020 and December 2020 multiplied by six;
(ii) EBITDA for the four fiscal quarter period ending on or about March 31, 2021
shall equal the sum above for the months of November 2020, December 2020,
January 2021, February 2021 and March 2021 multiplied by 2.4; (iii) EBITDA for
the four fiscal quarter period ending on or about June 30, 2021 shall equal the
sum above for the months of November 2020, December 2020, January 2021, February
2021, March 2021, April 2021, May 2021 and June 2021 multiplied by 1.5; and
(iv) EBITDA for the four fiscal quarter period ending on or about September 30,
2021 shall equal the sum above for the months of November 2020, December 2020,
January 2021, February 2021, March 2021, April 2021, May 2021, June 2021, July
2021, August 2021 and September 2021 multiplied by 12/11.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(i) and (iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

9



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.2

 

2 

The EU Bail-In Legislation Schedule may be found at
https://www.lma.eu.com/pages.aspx?p=499.

 

10



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for U.S. Dollars for a period equal in length to such Interest
Period (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) London Banking Days prior to such date for U.S. Dollar
deposits with a term of one month commencing that day; and

(c)    if the Eurodollar Rate shall be less than 1.00%, such rate shall be
deemed 1.00% for purposes of this Agreement.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 6.14 and any other “keepwell, support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Sections 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

11



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Lenders” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” means, collectively, the Letters of Credit listed
on Schedule 1.01.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than 1.00%, such rate shall be deemed 1.00%
for purposes of this Agreement.

“Fee Letter” means, collectively, (a) the fee letter agreement, dated
November 15, 2016 between the Borrower and Bank of America, and (b) the
engagement letter agreement, dated April 23, 2020, between the Borrower, the
Arranger and Bank of America, N.A.

“Fixed Charge Coverage Ratio” means the ratio of (a) the sum of EBITDA plus
Rental Expense, to (b) the sum of Interest Expense plus Rental Expense.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

12



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) the Subsidiaries listed on Schedule 5.13
and each denoted as a “Guarantor”, initially, together with each Subsidiary
subsequently added as a Guarantor pursuant to Section 6.12 and (b) with respect
to (i) Obligations owing by any Loan Party or any Subsidiary of a Loan Party
(other than the Borrower) under any Hedge Agreement or any Cash Management
Agreement and (ii) the payment and performance by each Specified Loan Party of
its obligations under its Guaranty with respect to all Swap Obligations, the
Borrower.

“Guaranty” means, collectively, the Guaranties made by the Guarantors in favor
of the Administrative Agent and the Lenders, substantially in the form of
Exhibit E.

“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

13



--------------------------------------------------------------------------------

“Hedge Agreement” means any interest rate, currency, foreign exchange, or
commodity Swap Contract not prohibited under Article VI or VII between any Loan
Party and any Hedge Bank.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, at the time it enters into a Swap Contract not prohibited under Article VI
or VII, is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, in the case of a Hedge Agreement
with a Person who is no longer a Lender (or Affiliate of a Lender), such Person
shall be considered a Hedge Bank only through the stated termination date
(without extension or renewal) of such Hedge Agreement and provided further that
for any of the foregoing to be included as a “Hedge Agreement” on any date of
determination by the Administrative Agent, the applicable Hedge Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Designation Notice to the Administrative Agent prior to such date of
determination.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, but excluding any lease-related costs incurred by landlords
in connection with Real Property Leases that are amortized and recovered in the
form of rental expense whether or not such rental expenses are now or hereafter
characterized as indebtedness under GAAP;

(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)    Capital Leases and Synthetic Lease Obligations;

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

(h)    [reserved]; and

 

14



--------------------------------------------------------------------------------

(i)    all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Expenses” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of
Rental Expense with respect to such period under Capital Leases that is treated
as interest in accordance with GAAP.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each month and the
Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six or twelve
months thereafter (in each case, subject to availability), as selected by the
Borrower in its Committed Loan Notice, or such other period that is twelve
months or less requested by the Borrower and consented to by all the Lenders;
provided that:

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)    no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of

 

15



--------------------------------------------------------------------------------

another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Commitment” means, as to each L/C Issuer, its obligation to issue Letters
of Credit to the Borrower pursuant to Section 2.03 in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such L/C Issuer’s name on Schedule 2.03, as such amount may be adjusted from
time to time in accordance with this Agreement.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means with respect to a particular Letter of Credit, (a) Bank of
America, in its capacity as issuer of such Letter of Credit, or any successor
issuer thereof, (b) JPMorgan Chase Bank, N.A., in its capacity as issuer of such
Letter of Credit, or any successor issuer thereof or (c) any Lender selected by
the Borrower (with the prior consent of the Administrative Agent) to replace an
L/C Issuer who is a Defaulting Lender (provided that no Lender shall be required
to become an L/C Issuer pursuant to this subclause (c) without such Lender’s
consent) pursuant to Section 2.03(l) below, or any successor issuer thereof. All
references to the L/C Issuer shall mean any L/C Issuer, the L/C Issuer issuing
the applicable Letter of Credit, or all L/C Issuers, as the context may imply.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including

 

16



--------------------------------------------------------------------------------

all L/C Borrowings. For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“Legacy Properties” means, collectively, the properties located at (a) 11520 4th
Street, Rancho Cucamonga, California, (b) 3531 N. Freeway Boulevard, Sacramento,
California, (c) 3200 Expressway 83, McAllen, Texas, and (d) 2231 State Highway
6, Sugar Land, Texas.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder, and
shall include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Report” means a certificate substantially the form of
Exhibit I or any other form approved by the Administrative Agent.

“Letter of Credit Sublimit” means an amount equal to $50,000,000.00. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 

17



--------------------------------------------------------------------------------

“Lien” means any material mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.

“Loan Documents” means this Agreement, including the schedules and exhibits
hereto, each Note, each Issuer Document, each Collateral Document, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.15 of this Agreement, the Fee Letter, the Guaranties and any
documents, instruments or agreements executed in connection with any of the
foregoing.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or the Borrower and its Subsidiaries taken as a whole; (b) a material impairment
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Maturity Date” means November 18, 2022; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all LC Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the affected L/C Issuers in
their sole discretion.

“Minimum Scheduled Cash” means, for each month commencing April 2020 through and
including December 2020 (such nine months, the “Measured Months”), (a) 80% of
the Net Cash Proceeds of (i) any sale or issuance of any Equity Interest by the
Borrower or any of its Subsidiaries effected during the Measured Months and
(ii) the aggregate amount of any increases in the Aggregate Commitments effected

 

18



--------------------------------------------------------------------------------

during the Measured Months pursuant to Section 2.14 plus (b) the following
amount applicable for each month:

 

April 2020

   $ 50,500,000  

May 2020

   $ 42,500,000  

June 2020

   $ 22,030,000  

July 2020

   $ 12,530,000  

August 2020

   $ 4,530,000  

September 2020

   $ 1,530,000  

October 2020

   $ 3,030,000  

November 2020

   $ 3,030,000  

December 2020

   $ 3,030,000  

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means, with respect to the sale or issuance of any Equity
Interest by the Borrower or any of its Subsidiaries, or the incurrence of any
Indebtedness by the Borrower or any of its Subsidiaries by increasing the
Aggregate Commitments pursuant to Section 2.14, the excess of (a) the sum of the
cash and Cash Equivalents received in connection with such transaction over
(b) the underwriting discounts and commissions, and other reasonable and
customary out-of-pocket expenses, incurred by the Borrower or such Subsidiary in
connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially a form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and all obligations
arising under Secured Cash Management Agreements or Secured Hedge Agreements,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor

 

19



--------------------------------------------------------------------------------

Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability agreement; and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 3.06 or 10.13).

“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date; and (b) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

20



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Liens” has the meaning specified in Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Property Lease” means any lease, rental agreement or other occupancy
agreement to which any Loan Party is a party as lessee, tenant or occupant
pertaining to the leasing or operation of real property, including without
limitation a restaurant or brewery, the Borrower’s home office and support
center.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Rental Expense” means, for any period, for the Borrower and its Subsidiaries on
a consolidated basis, the lease expense of the Borrower and its Subsidiaries
determined in accordance with GAAP for Real Property Leases with an initial term
greater than one year, as disclosed in the notes to the consolidated financial
statements for the Borrower and its Subsidiaries.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

21



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the affected L/C Issuer in making such
determination.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

“Restatement” has the meaning specified in the recitals hereto.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations at such time.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

22



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VII that is entered into by and between any Loan Party and any Hedge
Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” means the Security and Pledge Agreement, dated as of the
date hereof, among the Loan Parties and the Administrative Agent, for the
benefit of the Secured Parties, substantially in the form of Exhibit J.

“Security Agreement Supplement” means a supplement to the Security Agreement as
provided for in the Security Agreement.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 6.14).

“Subordinated Liabilities” means liabilities subordinated to the Borrower’s
obligations to the Bank in a manner acceptable to the Bank in its sole
discretion.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

23



--------------------------------------------------------------------------------

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Threshold Amount” means $5,000,000.00.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Funded Debt” means all outstanding liabilities for borrowed money and
other interest-bearing liabilities, including current and long-term debt less
the non-current portion of Subordinated Liabilities, plus the face amount of all
issued letters of credit.

“Total Lease Adjusted Leverage Ratio” means the ratio of (a) (i) Total Funded
Debt plus the product of (ii) eight (8) times Rental Expense to (b) the sum of
(i) EBITDA plus (ii) Rental Expense.

“Total Liquid Assets” means, as of any date of determination, the sum of
(a) unrestricted and unencumbered cash and Cash Equivalents, plus (b) the
aggregate Commitments at such time available to be drawn by the Borrower under
the terms hereof (including the satisfaction of the conditions precedent set
forth in Section 4.02(a) and (b)).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

24



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of California
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
California, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set

 

25



--------------------------------------------------------------------------------

forth herein or in any other Loan Document), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law, rule or regulation shall, unless otherwise specified, refer to such
law, rule or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)    Any reference herein to a merger, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).

1.03    Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

26



--------------------------------------------------------------------------------

(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).

1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

1.07    Amendment and Restatement. In order to facilitate the Restatement and
otherwise to effectuate the desires of the Borrower, the Administrative Agent
and the Lenders:

(a)    Simultaneously with the Closing Date, the parties hereby agree that the
Commitments shall be as set forth in Schedule 2.01 and the portion of Loans and
other Outstanding Amounts outstanding under the Existing Credit Agreement shall
be reallocated in accordance with such Commitments and the requisite assignments
shall be deemed to be made in such amounts by and between the Lenders (including
the Existing Lenders, if applicable) and from each Lender to each other Lender,
with the same force and effect as if such assignments were evidenced by
applicable assignment agreements required pursuant to Section 10.06 of the
Existing Credit Agreement. Notwithstanding anything to the contrary in
Section 10.06 of the Existing Credit Agreement or Section 10.06 of this
Agreement, no other consents, documents, or instruments, including any
assignment agreements, shall be executed in connection with these assignments
(all of which requirements are hereby waived), and such assignments shall be
deemed to be made with all applicable representations, warranties and covenants
as if evidenced by an assignment agreement. On the Closing Date, the Lenders
shall make full cash settlement with each other either directly or through the
Administrative Agent, as the Administrative Agent may direct or approve, with
respect to all assignments, reallocations and other changes in Commitments (as
such term is defined in the Existing Credit Agreement) such that after giving
effect to such settlements each Lender’s Applicable Percentage shall be as set
forth on Schedule 2.01.

(b)    The Borrower, the Administrative Agent, and the Lenders hereby agree that
upon the effectiveness of this Agreement, the terms and provisions of the
Existing Credit Agreement which in any manner govern or evidence the
Obligations, the rights and interests of the Administrative Agent and the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms, conditions
and provisions of this Agreement, and the terms and provisions of the Existing
Credit Agreement, except as otherwise expressly provided herein, shall be
superseded by this Agreement.

 

27



--------------------------------------------------------------------------------

(c)    Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.07, and in any related “Loan
Documents” (as such term is defined in the Existing Credit Agreement and
referred to herein, individually or collectively, as the “Prior Loan
Documents”), (i) all of the indebtedness, liabilities and obligations owing by
the Borrower under the Existing Credit Agreement and other Prior Loan Documents
shall continue as Obligations hereunder and all indebtedness, liabilities and
obligations of any Person other than the Borrower under the Existing Credit
Agreement and other Prior Loan Documents shall continue as obligations of such
Person hereunder, and (ii) each of this Agreement and the Notes and any other
Loan Document (as defined herein) that is amended and restated in connection
with this Agreement is given as a substitution of, and not as a payment of, the
indebtedness, liabilities and obligations of the Borrower under the Existing
Credit Agreement or any Prior Loan Document and neither the execution and
delivery of such documents nor the consummation of any other transaction
contemplated hereunder is intended to constitute a novation of the Existing
Credit Agreement or of any of the other Prior Loan Documents or any obligations
thereunder. Upon the effectiveness of this Agreement, all Loans owing by the
Borrower and outstanding under the Existing Credit Agreement shall continue as
Loans hereunder and shall constitute advances hereunder, and all Letters of
Credit outstanding under the Existing Credit Agreement and any of the Prior Loan
Documents shall continue as Letters of Credit hereunder. Base Rate Loans under
the Existing Credit Agreement shall accrue interest at the Base Rate hereunder
and the parties hereto agree that the Interest Periods for all Eurocurrency Rate
Loans outstanding under the Existing Credit Agreement on the Closing Date shall
remain in effect without renewal, interruption or extension as Eurocurrency Rate
Loans under this Agreement and accrue interest at the Eurocurrency Rate
hereunder; provided, that on and after the Closing Date, the Applicable Rate
applicable to any Loan or Letter of Credit hereunder shall be as set forth in
the definition of “Applicable Rate” in Section 1.01, without regard to any
margin applicable thereto under the Existing Credit Agreement prior to the
Closing Date.

1.08    Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any rate that is
an alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Committed Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

2.02    Borrowings, Conversions and Continuations of Committed Loans.

(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice

 

28



--------------------------------------------------------------------------------

to the Administrative Agent, which may be given by (A) telephone, or (B) a
Committed Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Committed Loan Notice.
Each such Committed Loan Notice must be received by the Administrative Agent not
later than 10:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) on
the requested date of any Borrowing of Base Rate Committed Loans. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof.
Except as provided in Section 2.03(c), each Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.

(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

 

29



--------------------------------------------------------------------------------

(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than 10 Interest Periods in
effect with respect to Committed Loans.

(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03    Letters of Credit.

(a)    The Letter of Credit Commitment.

(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit; provided,
further, that after giving effect to all L/C Credit Extensions, the aggregate
Outstanding Amount of all L/C Obligations of any L/C Issuer shall not exceed
such L/C Issuer’s L/C Commitment. Each request by the Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto
by such L/C Issuer that issued them, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

(ii)    No L/C Issuer shall issue any Letter of Credit, if:

(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters

 

30



--------------------------------------------------------------------------------

of credit generally or the Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;

(B)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;

(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than
$75,000.00;

(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;

(E)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.

(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by such

 

31



--------------------------------------------------------------------------------

L/C Issuer, by personal delivery or by any other means acceptable to such L/C
Issuer. Such Letter of Credit Application must be received by such L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and such L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by such L/C Issuer, the Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or

 

32



--------------------------------------------------------------------------------

(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by such L/C
Issuer, the Borrower shall not be required to make a specific request to such
L/C Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) such L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits such L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), such L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing such L/C Issuer not to permit such reinstatement.

(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the affected L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on
the date of any payment by the affected L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
directly (in accordance with the terms of such L/C Issuer’s Letter of Credit
documentation) in an amount equal to the amount of such drawing. If the Borrower
fails to so reimburse such L/C Issuer by such time, such L/C Issuer shall
promptly notify the Administrative Agent of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the Administrative Agent
shall promptly notify each Lender of the Honor Date, Unreimbursed Amount, and
the amount of such Lender’s Applicable Percentage thereof.

In such event, the Borrower shall be deemed to have requested a Committed
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately

 

33



--------------------------------------------------------------------------------

confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the affected L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 10:00 a.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the affected L/C
Issuer.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the affected L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the affected L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the affected L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the affected L/C
Issuer.

(v)    Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse an L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) as to L/C Advances, the occurrence or continuance of a Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Committed
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse an L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)    If any Lender fails to make available to the Administrative Agent for
the account of an L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan

 

34



--------------------------------------------------------------------------------

included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of an L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d)    Repayment of Participations.

(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e)    Obligations Absolute. The obligation of the Borrower to reimburse an L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;

(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

35



--------------------------------------------------------------------------------

(vi)    any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of any
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of any L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in Section 2.03(e);
provided, however, that anything in such Section to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). In furtherance and not in limitation of the foregoing, an L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. An L/C Issuer may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

 

36



--------------------------------------------------------------------------------

(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, an L/C Issuer shall not be responsible to the
Borrower for, and such L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of such L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where such L/C Issuer or the beneficiary is located, the
practice stated in the ISP or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade—International Financial Services Association (BAFT-IFSA),
or the Institute of International Banking Law & Practice, whether or not any
Letter of Credit chooses such law or practice.

(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.16, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

(i)    Documentary and Processing Charges Payable to L/C Issuer. The Borrower
shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable. Any such customary fees and
standard costs and charges not paid by the Borrower shall be reimbursed by the
Lenders in an amount equal to its Applicable Percentage of such customary fees
and standard costs and charges.

(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent a Letter of Credit Report, as set forth below:

(i)    reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

(ii)    on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(iii)    for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar

 

37



--------------------------------------------------------------------------------

month, (B) at all other times a Letter of Credit Report is required to be
delivered pursuant to this Agreement, and (C) on each date that (1) an L/C
Credit Extension occurs or (2) there is any expiration, cancellation and/or
disbursement, in each case, with respect to any such Letter of Credit, a Letter
of Credit Report appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer.

(l)    Removal of L/C Issuer. If a Person serving as an L/C Issuer is a
Defaulting Lender, the Required Lenders may, to the extent permitted by
Applicable Law, by notice in writing to the Borrower, the Administrative Agent,
the other L/C Issuers and such Person remove such Person as an L/C Issuer, and
the Borrower (with the prior consent of the Administrative Agent) may replace
such L/C Issuer with any Lender who is not a Defaulting Lender (provided that no
Lender shall be required to become an L/C Issuer pursuant to this Paragraph
without such Lender’s consent). If no such successor shall have been so selected
and shall have accepted such selections within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “L/C Issuer Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the L/C Issuer Removal Effective Date.

2.04    Intentionally Omitted.

2.05    Prepayments.

(a)    (a) The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that, unless otherwise agreed by the
Administrative Agent, (i) such notice must be in a form acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
10:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof; and (iii) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding.    Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.16, each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

(b)    If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(B) unless after
the prepayment in full of the Committed Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.

2.06    Termination or Reduction of Commitments.

(a)    The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 10:00 a.m. five Business Days prior

 

38



--------------------------------------------------------------------------------

to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit exceeds the amount of the Aggregate Commitments, the
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess.

(b)    On the Amendment No. 1 Effective Date the Aggregate Commitments shall be
permanently reduced by $15,000,000 to $235,000,000.

(c)    The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.07    Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans outstanding on
such date.

2.08    Interest.

(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.

(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

39



--------------------------------------------------------------------------------

2.09    Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

(a)    Unused Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, an
unused commitment fee equal to the Applicable Rate times the actual daily amount
by which (a) the Aggregate Commitments exceeds (b) the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.16. The unused
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b)    Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Pricing Total Lease Adjusted Leverage Ratio
(as defined in the definition of “Applicable Rate”) as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Pricing Total Lease Adjusted Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the applicable L/C Issuers, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

 

40



--------------------------------------------------------------------------------

2.11    Evidence of Debt.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender in the ordinary course of
business. The Administrative Agent shall maintain the Register in accordance
with Section 10.06(c). The accounts or records maintained by each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the Register, the Register
shall control in the absence of manifest error. Upon the request of any Lender
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b)    In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 11:00 a.m. on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 11:00 a.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 11:00 a.m. on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the

 

41



--------------------------------------------------------------------------------

Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and

 

42



--------------------------------------------------------------------------------

accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14    Increase in Commitments.

(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time after the Closing Date request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$100,000,000.00 (an “Incremental Facility”); provided that (i) any such request
for an Incremental Facility shall be in a minimum amount of $25,000,000, and
(ii) the Borrower may make a maximum of three such requests. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).

(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
each L/C Issuer, the Borrower may also invite additional Eligible Assignees to
become Lenders pursuant to a joinder agreement to this Agreement in form and
substance satisfactory to the Administrative Agent.

(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

 

43



--------------------------------------------------------------------------------

(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) both before and after giving effect
to the Incremental Facility, no Default exists or would result therefrom, and
(ii) (x) upon the reasonable request of any Lender made at least 3 days prior to
the Increase Effective Date, the Borrower shall have provided to such Lender,
and such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act, in each case at least 2 days prior to the Increase Effective Date and
(y) at least 2 days prior to the Increase Effective Date, if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, it shall have delivered, to each Lender that so requests, a
Beneficial Ownership Certification in relation to it. If required by any Lender
increasing its Commitment or any new Lender, the Borrower shall also deliver a
favorable opinion or opinions of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, substantially similar to the form of
opinion set forth in Exhibit F. The Borrower shall prepay any Committed Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

(f)    Incremental Facility. Except as otherwise specifically set forth herein,
all of the other terms and conditions applicable to such Incremental Facility
shall be identical to the terms and conditions applicable to the Loans.

(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

(h)    No Commitment to Increase. The Borrower acknowledges that this
Section 2.14 is not a commitment by Administrative Agent or any Lender to make
any increase in the Aggregate Commitments, and the Administrative Agent may
approve or reject any request for an increase in its sole discretion.

2.15    Cash Collateral.

(a)    Certain Credit Support Events. If (i) any L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the affected L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). If at any time the Administrative
Agent determines

 

44



--------------------------------------------------------------------------------

that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or that the total amount of such
funds is less than the aggregate Outstanding Amount of all L/C Obligations, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
Applicable Laws, to reimburse the L/C Issuers. Additionally, if the
Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall provide Cash Collateral for the Outstanding Amount of
the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the affected L/C Issuers that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the affected L/C Issuers may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

45



--------------------------------------------------------------------------------

2.16    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers hereunder; third, to Cash
Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.15; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders or the L/C Issuers as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or any
L/C Issuer against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

46



--------------------------------------------------------------------------------

(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.

(C)    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the affected L/C Issuer the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. Subject to Section 10.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)    Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under Applicable
Law, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.15.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuers agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

47



--------------------------------------------------------------------------------

(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
L/C Issuer shall be required to issue, extend, increase, reinstate or renew any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Laws. If any Applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii)    If any Loan Party or the Administrative Agent shall be required by any
Applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)    Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable

 

48



--------------------------------------------------------------------------------

under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error. The Borrower shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or an L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii)    Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B)

 

49



--------------------------------------------------------------------------------

and (ii)(D) below or (B) required by Applicable Law other than the Code or the
taxing authorities of the jurisdiction pursuant to such Applicable Law to comply
with the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II)    executed originals of IRS Form W-8ECI;

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BENE (or W-8BEN, as
applicable); or

(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest

 

50



--------------------------------------------------------------------------------

exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)    Treatment of Certain Refunds. Unless required by Applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the Tax subject to indemnification and

 

51



--------------------------------------------------------------------------------

giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(h)    Defined Terms. For purposes of this Section 3.01, the term “Applicable
Law” includes FATCA.

3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted, together with any additional
amounts required pursuant to Section 3.05.

3.03    Inability to Determine Rates.

(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (y) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to this clause (i), “Impacted Loans”), or
(ii) the Administrative Agent

 

52



--------------------------------------------------------------------------------

or the Required Lenders determine that for any reason the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (or, in the case of a determination by the Required
Lenders described in clause (ii) of Section 3.03(a), until the Administrative
Agent upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of this Section, (2) the Required Lenders
notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined that:

(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend

 

53



--------------------------------------------------------------------------------

this Agreement solely for the purpose of replacing LIBOR in accordance with this
Section 3.03 with (x) one or more SOFR-Based Rates or (y) another alternate
benchmark rate giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks and, in each case, including any mathematical or
other adjustments to such benchmark giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment;” and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
1.00% for purposes of this Agreement.

(d)    In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

3.04    Increased Costs; Reserves on Eurodollar Rate Loans.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(d)) or
any L/C Issuer;

 

54



--------------------------------------------------------------------------------

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error, and Administrative Agent will concurrently
therewith deliver to the Borrower documentary evidence on which the Lender’s
determination and such certificate are based. The Borrower shall pay such Lender
or such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such

 

55



--------------------------------------------------------------------------------

Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.

(e)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or
any Governmental Authority for the account of any Lender or any L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to

 

56



--------------------------------------------------------------------------------

Section 3.02, then at the request of the Borrower such Lender or such L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or such L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions of Effectiveness. The effectiveness of this Agreement as an
amendment and restatement of the Existing Credit Agreement and the obligation of
each L/C Issuer and each Lender to make its initial Credit Extension hereunder
is subject to satisfaction of the following conditions precedent:

(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)    executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

57



--------------------------------------------------------------------------------

(v)    a favorable opinion of Elkins Kalt Weintraub Reuben Gartside LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender,
substantially in the form of Exhibit F;

(vi)    a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied; (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
(C) a calculation of the Total Lease Adjusted Leverage Ratio as of the last day
of the fiscal quarter of the Borrower most recently ended prior to the Closing
Date; and (D) a calculation of the Total Liquid Assets as of April 30, 2020,
which Total Liquid Assets shall exceed the Minimum Scheduled Cash;

(viii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

(ix)    the Security Agreement, duly executed by each Loan Party, together with:

(A)    certificates and instruments representing the securities collateral
referred to therein accompanied by undated stock powers or instruments of
transfer executed in blank;

(B)    proper UCC financing statements in form appropriate for filing under the
UCC of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement;

(C)    certified copies of reports or searches, each of a recent date listing
all effective financing statements, lien notices or comparable documents
(together with copies of such financing statements and documents) that name any
Loan Party as debtor and that are filed in those state and county jurisdictions
in which any Loan Party is organized or maintains its principal place of
business and such other searches that are required by the Perfection Certificate
or that the Administrative Agent deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the Collateral
Documents (other than Permitted Liens);

(D)    to the extent requested by the Administrative Agent, any control
agreements as referred to in the Security Agreement and duly executed by the
appropriate parties; and

(E)    evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement has been taken (including, but not
limited to, receipt of duly executed payoff letters and UCC-3 termination
statements); and

 

58



--------------------------------------------------------------------------------

(x)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers or the Required Lenders reasonably may
require.

(b)    (i) Upon the reasonable request of any Lender made at least 3 days prior
to the Closing Date, the Borrower shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act, in each case at least 2 days prior to the Closing Date and (ii) at least 2
days prior to the Closing Date, any Loan Party that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered, to
each Lender that so requests, a Beneficial Ownership Certification in relation
to such Loan Party.

(c)    Any fees required to be paid on or before the Closing Date shall have
been paid.

(d)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01.

(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

59



--------------------------------------------------------------------------------

ARTICLE V. REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

60



--------------------------------------------------------------------------------

(b)    The unaudited consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries for the fiscal quarter of the Borrower ended
September 30, 2019, and the related consolidated and consolidating statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect , and there has
been no adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described on Schedule 5.06.

5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08    Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

5.09    Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10    Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

5.11    Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate

 

61



--------------------------------------------------------------------------------

proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement.

5.12    ERISA Compliance.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d)    Neither the Borrower nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than Pension Plans not otherwise
prohibited by this Agreement.

(e)    The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

5.13    Subsidiaries; Equity Interests. As of the Closing Date, the Borrower has
no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens. The Borrower

 

62



--------------------------------------------------------------------------------

has no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in the Borrower have been validly issued and are fully paid and
nonassessable.

5.14    Margin Regulations; Investment Company Act.

(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15    Disclosure. (a) The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect including all matters set forth in the
Borrower’s SEC filings through the date hereof regarding impacts from the
COVID-19 pandemic. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

(b)    As of the Closing Date, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all respects.

5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17    Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.

5.18    Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the best knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Subsidiary infringes upon any rights held by any other Person. Except as
specifically disclosed in Schedule 5.18, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

5.19    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by one or more individuals or entities that are
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals or Her Majesty’s Treasury’s Consolidated
List of Financial Sanctions Targets, or any similar list enforced by any other
relevant sanctions authority or (iii) located, organized or resident in a
Designated Jurisdiction. The Borrower and its Subsidiaries have conducted their
businesses in compliance in all material respects with all applicable Sanctions
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such Sanctions.

5.20    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
applicable anti-corruption legislation in other jurisdictions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

5.21    Affected Financial Institutions. No Loan Party is an Affected Financial
Institution.

5.22    Covered Entity. No Loan Party is a Covered Entity.

5.23    Ownership of Collateral. The Loan Parties are the owners of the
Collateral free from any Lien, except for Permitted Liens.

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, the Borrower’s consolidated Form 10-K filed
with the SEC;

(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower,
Borrower’s consolidated Form 10- Q filed with the SEC; and

(c)    as soon as available, but in any event within 60 days after the beginning
of each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent and the Required
Lenders, to include on a consolidated basis of the Borrower and its Subsidiaries
(i) for such fiscal year a statement of income for each fiscal quarterly period,
and an annual balance sheet and statement of cash flow for the fiscal year end,
and (ii) for each of the fiscal years thereafter, through and including the
fiscal year in which the Maturity Date occurs annual statements of income and
cash flow and balance sheets for each fiscal year end and, promptly when
available, any significant revisions of such forecasts.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

64



--------------------------------------------------------------------------------

6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(b)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;

(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(d)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

(e)    promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act and the Beneficial Ownership Regulation;

(f)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request;

(g)    as soon as available, but in any event within 25 days of the end of each
month (commencing on May 25 for the month of April, and ending on January 25 for
the month of December), monthly cash flow reports for such months showing
comparisons of actual results to the Borrower’s model provided to the
Administrative Agent and the Lenders dated March 31, 2020 and such other related
information, reports and projections as the Administrative Agent may reasonably
request; and

(h)    as soon as available, but in any event within five Business Days of the
end of each applicable month (commencing with the month of May 2020), a
certificate from a Responsible Officer of the Borrower setting forth in
reasonable detail the calculation of minimum Total Liquid Assets in accordance
with Section 7.11(c) pursuant to a certificate substantially in the form of
Exhibit K signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes).

 

65



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

6.03    Notices. Promptly notify the Administrative Agent and each Lender:

(a)    of any lawsuit over $10,000,000.00 against the Borrower or any
Subsidiary;

(b)    of the occurrence of any Default, except that notice in advance of the
expiration of the cure period for any payment default under Section 8.01(a) or
in advance of the filing date of any financial information required to be
furnished under Section 6.01;

(c)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) any substantial dispute between any
governmental authority and the Borrower or any Subsidiary; (ii) any breach or
non-performance of, or any default under, a Contractual Obligation of

 

66



--------------------------------------------------------------------------------

the Borrower or any Subsidiary; (iii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iv) the commencement of, or any material development
in, any litigation or proceeding affecting the Borrower or any Subsidiary,
including pursuant to any applicable Environmental Laws; or (v) any actual
contingent liabilities of the Borrower or any Guarantor, and such contingent
liabilities which are reasonably foreseeable and would be disclosed in filings
with the Securities and Exchange Commission;

(d)    of any change in the Borrower’s or any Guarantor’s name, legal structure,
place of business, or chief executive office if the Borrower or any Guarantor
has more than one place of business; and

(e)    of the occurrence of any ERISA Event.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons.

6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in

 

67



--------------------------------------------------------------------------------

good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as the
Borrower and said parties shall mutually agree, upon reasonable advance notice
to the Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

6.12    Covenant to Guarantee Obligations and Give Security.

(a)    Upon the formation or acquisition of any new direct or indirect
Subsidiary by any Loan Party (including, without limitation, upon the formation
of any Subsidiary that is a Division successor), the Borrower shall, at the
Borrower’s expense:

(i)    within 10 days after such formation or acquisition, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Administrative
Agent a guaranty or guaranty supplement, in form and substance satisfactory to
the Administrative Agent; provided, however, (x) no Subsidiary that is not a
Domestic Subsidiary shall become a Guarantor if becoming a Guarantor would cause
a material adverse tax consequence, and (y) no Subsidiary whose only assets
constitute “Excluded Asset” (as such term is defined in the Security Agreement)
shall become a Guarantor;

(ii)    within 10 days after such formation or acquisition, (A) furnish to the
Administrative Agent a description of the personal properties of such
Subsidiary, in detail reasonably satisfactory to the Administrative Agent and
(B) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a);

(iii)    within 15 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to duly execute and deliver to the Administrative Agent
Security Agreement Supplements and other security and pledge agreements, as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent (including delivery of all certificates, if any,
representing the Equity Interests in and of such Subsidiary, and other
instruments of the type specified in Section 4.01(a)(ix)), securing payment of
all the Obligations of such Subsidiary or such parent, as the case may be, under
the Loan Documents and constituting Liens on all such interests and personal
properties;

 

68



--------------------------------------------------------------------------------

(iv)    within 15 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to take whatever action (including the filing of UCC financing
statements) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the Security Agreement Supplements and
security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms; and

(v)    within 15 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (i), (iii) and
(iv) above, and as to such other matters as the Administrative Agent may
reasonably request.

(b)    At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, Security Agreement Supplements and other security
and pledge agreements.

6.13    Lender as Principal Depository. Maintain a Lender (or an affiliate
thereof) as one of its principal depository bank(s), including for the
maintenance of business, cash management, operating and administrative deposit
accounts, so long as pricing and terms for such activities are reasonably
competitive and consistent with market practices.

6.14    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of a Lien under the Loan Documents, in each case, by
any Specified Loan Party becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Agreement or
any Guaranty voidable under Applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Loan Party intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

6.15    Anti-Corruption Laws; Sanctions. Conduct its businesses in compliance in
all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other applicable anti-corruption legislation
in other jurisdictions and with all applicable Sanctions, and maintain policies
and procedures designed to promote and achieve compliance with such laws and
Sanctions.

6.16    Further Assurances; Information Regarding Collateral. Promptly upon
request by the Administrative Agent, or any Lender through the Administrative
Agent, do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,

 

69



--------------------------------------------------------------------------------

assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (a) carry out more effectively the purposes of the Loan Documents,
(b) to the fullest extent permitted by Applicable Law, subject any Loan Party’s
or any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(c) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(d) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (“Permitted Liens”):

(a)    Liens pursuant to any Loan Document and the Existing Credit Agreement;

(b)    Liens existing on the date hereof and listed on Schedule 7.01 (excluding
Liens otherwise permitted to exist as provided elsewhere in this Section 7.01)
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property owned, leased or operated by any Loan Party which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

70



--------------------------------------------------------------------------------

(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h); and

(i)    Liens securing Indebtedness permitted under Section 7.03(c), (d) and (e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition.

7.02    Investments. Make any Investments, except for:

(a)    Existing investments disclosed to the Administrative Agent in writing;

(b)    Investments made by a Loan Party in another Loan Party, investments made
by any Subsidiary that is not a Guarantor in the Borrower or in another
Subsidiary, or any investment or joint venture the purpose of which is the
owning, leasing, operating or managing of BJ’s restaurants and breweries;

(c)    Investments permitted pursuant to Section 7.12, below; and

(d)    Investments in or comprising any of the following:

(i)    certificates of deposit;

(ii)    U.S. treasury bills and other obligations of the federal government;

(iii)    readily marketable securities (including commercial paper, but
excluding restricted stock and stock subject to the provisions of Rule 144 of
the Securities and Exchange Commission); and

(iv)    investments in the ordinary course of the Borrower’s business.

7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)    Indebtedness under the Loan Documents and the Existing Credit Agreement;

(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
(excluding Indebtedness otherwise permitted to exist as provided elsewhere in
this Section 7.03) and any refinancings, refundings, renewals or extensions
thereof; provided that, except as otherwise expressly provided in this
Agreement, (i) the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

 

71



--------------------------------------------------------------------------------

(c)    Indebtedness from acquiring goods, software, supplies or merchandise on
normal trade credit.

(d)    Without limiting any other permitted Indebtedness hereunder, Indebtedness
comprising Capital Leases having a total Attributable Indebtedness of not more
than $15,000,000;

(e)    Endorsing negotiable instruments received in the usual course of
business;

(f)    Obtaining surety bonds in the usual course of business; and

(g)    Obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party.

7.04    Fundamental Changes. Merge, voluntarily suspend business, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person
(including, in each case pursuant to a Division), except that, so long as no
Default exists or would result therefrom:

(a)    any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person; and

(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor.

7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)    Dispositions of inventory in the ordinary course of business;

(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)    Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(e)    Dispositions permitted by Section 7.04; and

 

72



--------------------------------------------------------------------------------

(f)    Sale and leaseback transactions of not more than (i) $50,000,000 in the
aggregate for properties acquired after the date of this Agreement, and
(ii) $20,000,000 in the aggregate for the Legacy Properties;

provided, however, that any Disposition pursuant to subsections (a) through
(f) shall be for fair market value or other commercially reasonable value and
terms; and

provided, further, that the proceeds from any Disposition pursuant to
subsection (f)(ii) shall first be applied to pay down the then Outstanding
Amounts.

7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except:

(a)    after the fiscal quarter of the Borrower ending on or about June 30,
2021, during such periods that the Total Lease Adjusted Leverage Ratio is less
than 4.25 to 1.0 and no Change of Control would occur as a result thereof; and

(b)    so long as no Default shall have occurred and be continuing at the time
thereof, the Borrower may issue and sell its common Equity Interests.

7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or any Guarantor or
to otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.11    Financial Covenants.

(a)    Fixed Charge Coverage Ratio. Beginning with fiscal quarter ending on or
about December 31, 2020, permit on a consolidated basis the Fixed Charge
Coverage Ratio to be less than (i) for the fiscal quarter ending on or about
December 31, 2020, 1.50 to 1.00, and (ii) for the fiscal quarter ending on or
about March 31, 2021 and for each fiscal quarter thereafter, 2.00 to 1.00. This
ratio will be calculated at the end of each reporting period, using the results
of the twelve-month period ending with that reporting period, except as set
forth in the definition of EBITDA.

 

73



--------------------------------------------------------------------------------

(b)    Total Lease Adjusted Leverage Ratio. Beginning with fiscal quarter ending
on or about December 31, 2020, permit the Total Lease Adjusted Leverage Ratio at
any time to be greater than (i) for the fiscal quarter ending on or about
December 31, 2020, 6.00 to 1.00, (ii) for the fiscal quarter ending on or about
March 31, 2021, 5.00 to 1.00, and (iii) for the fiscal quarter ending on or
about June 30, 2021 and for each fiscal quarter thereafter, 4.50 to 1.00. This
ratio will be calculated at the end of each reporting period, using the results
of the twelve-month period ending with that reporting period, except as set
forth in the definition of EBITDA.

(c)    Minimum Liquidity. Beginning with April 2020 and ending December 2020, as
of the last day of each month, permit Total Liquid Assets to be less than
Minimum Scheduled Cash.

7.12    Acquisitions. Acquire or purchase a business or its assets; provided
that Borrower may acquire or purchase a business or its assets if:

(a)    Such acquisition or purchase must be for a business (or its assets) which
is in substantially the same line of business as that of the Borrower or
reasonably incidental thereto;

(b)    Before making any such acquisition, the Borrower must obtain the prior,
effective written consent or approval of the board of directors or equivalent
governing body of the business being acquired;

(c)    Any such acquisition shall be for all or substantially all of the assets
of a target entity or business or a majority of the voting equity interest of
such target;

(d)    The target shall be required to guarantee the obligations of the Borrower
hereunder;

(e)    Such acquisitions shall be subject to pro-forma compliance with all
covenants set forth in this Agreement; and

(f)    Such acquisitions occur during periods that the Total Lease Adjusted
Leverage Ratio is less than 4.25 to 1.00.

7.13    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, to fund any activities of or
business with any Person that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, or otherwise) of Sanctions.

7.14    Anti-Corruption Laws.    Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
anti-corruption legislation in other jurisdictions.

7.15    Change to Organization Documents. None of the Loan Parties shall amend
or otherwise alter its Organization Documents in a manner materially adverse to
the Secured Parties. None of the Loan Parties shall change its name,
jurisdiction of organization or type of organization without giving the
Administrative Agent written notice at least 15 days prior thereto (or such
later date as agreed by the Administrative Agent).

 

74



--------------------------------------------------------------------------------

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an event of
default (each, an “Event of Default”):

(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12 or Article VII, or any Guarantor fails to perform or observe any
term, covenant or agreement contained its Guaranty; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

(e)    Cross-Default. (i) The Borrower or any Affiliate or Subsidiary, for more
than 30 days, (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which the Borrower
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
the Borrower or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or (iii) a default
occurs under any other agreement the Borrower or any Guarantor or any of their
related entities or Affiliates has with Administrative Agent or any affiliate of
Administrative Agent; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without

 

75



--------------------------------------------------------------------------------

the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h)    Judgments. There is entered against the Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k)    Material Adverse Effect. There occurs an event or circumstance, either
individually or in the aggregate, that has had a Material Adverse Effect; or

(l)    Change of Control. There occurs any Change of Control; or

(m)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on the Collateral purported to be covered thereby.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

76



--------------------------------------------------------------------------------

(a)    declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)    exercise on behalf of the Secured Parties all rights and remedies
available to the Secured Parties under the Loan Documents;

provided, however, that upon the occurrence of (i) an actual or deemed entry of
an order for relief with respect to any Loan Party under any Debtor Relief Law
or (ii) an Event of Default under Section 8.01(f), the obligation of each Lender
to make Loans and any obligation of each L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

77



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Designation
Notice, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself as if a “Lender” party hereto.

ARTICLE IX. ADMINISTRATIVE AGENT

9.01    Appointment and Authority.

(a)    Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the

 

78



--------------------------------------------------------------------------------

benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03    Exculpatory Provisions. The Administrative Agent or the Arranger, as
applicable, shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent or the Arranger, as applicable:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c)    shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender or any L/C Issuer, any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their Affiliates, that is communicated to, obtained by or in the
possession of, the Administrative Agent, Arranger or any of their Related
Parties in any capacity, except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
herein;

(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower, a Lender or an L/C Issuer; and

 

79



--------------------------------------------------------------------------------

(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any successor Administrative Agent be a Defaulting Lender.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

80



--------------------------------------------------------------------------------

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or any L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

(d)    Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer.
If Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). Upon the appointment by the
Borrower of a successor L/C Issuer hereunder (which successor shall in all cases
be a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, (b) the retiring L/C Issuer shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

81



--------------------------------------------------------------------------------

9.07    Non-Reliance on the Administrative Agent, the Arranger and the Other
Lender. Each Lender and each L/C Issuer expressly acknowledges that none of the
Administrative Agent nor the Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or the Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or the
Arranger to any Lender or each L/C Issuer as to any matter, including whether
the Administrative Agent or the Arranger have disclosed material information in
their (or their Related Parties’) possession. Each Lender and each L/C Issuer
represents to the Administrative Agent and the Arranger that it has,
independently and without reliance upon the Administrative Agent, the Arranger,
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis of,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender and each L/C Issuer also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Arranger, any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties. Each Lender and each L/C Issuer represents and warrants that (i) the
Loan Documents set forth the terms of a commercial lending facility and (ii) it
is engaged in making, acquiring or holding commercial loans in the ordinary
course and is entering into this Agreement as a Lender or L/C Issuer for the
purpose of making, acquiring or holding commercial loans and providing other
facilities set forth herein as may be applicable to such Lender or L/C Issuer,
and not for the purpose of purchasing, acquiring or holding any other type of
financial instrument, and each Lender and each L/C Issuer agrees not to assert a
claim in contravention of the foregoing. Each Lender and each L/C Issuer
represents and warrants that it is sophisticated with respect to decisions to
make, acquire and/or hold commercial loans and to provide other facilities set
forth herein, as may be applicable to such Lender or such L/C Issuer, and either
it, or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither the book runner nor the arranger listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise;

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the

 

82



--------------------------------------------------------------------------------

claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
10.04) allowed in such judicial proceeding;

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

(c)    and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any Applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 10.01 of
this Agreement), (iii) the Administrative Agent shall be authorized to assign
the relevant Obligations to any such acquisition vehicle pro rata by the
Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition

 

83



--------------------------------------------------------------------------------

vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the Lenders
pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Obligations that had been assigned to the
acquisition vehicle shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.

9.10    Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the affected L/C Issuer shall have been made),
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document, (iii) that constitutes an “Excluded
Asset” (as such term is defined in the Security Agreement), or (iv) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;

(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

84



--------------------------------------------------------------------------------

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless either (1) clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

9.12    Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein or in the Guaranty or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.

 

85



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE X. MISCELLANEOUS

10.01    Amendments, Etc. Subject to Section 3.03(c) and the last paragraph of
this Section 10.01, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(d)    (i) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate; or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(g)    release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone); or

(h)    other than pursuant to a Disposition permitted by the terms of this
Agreement, release all or substantially all of the Collateral without the
written consent of each Lender (excluding, if any Loan Party becomes a debtor
under any Debtor Relief Law, the release of “cash collateral”, as defined in
Section 363(a) of the federal Bankruptcy Code of the United States pursuant to a
cash collateral stipulation with the debtor approved by the Required Lenders);

 

86



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) other than the removal of the Administrative Agent pursuant to Section 9.06
above, no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended or the
maturity of any of its Loans may not be extended, the rate of interest on any of
its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case without the consent of such Defaulting Lender and
(y) any waiver, amendment, consent or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely relative to other affected Lenders shall require the consent of
such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit
facilities to this Agreement, in each case subject to the limitations in
Section 2.14, and to permit the extensions of credit and all related obligations
and liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder, and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Borrower acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document (including the schedules and exhibits thereto), then
the Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

10.02    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)    if to the Borrower, the Administrative Agent or an L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and

 

87



--------------------------------------------------------------------------------

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders and the L/C Issuers hereunder may be delivered
or furnished by electronic communication (including e-mail, FpML messaging and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, an L/C Issuer or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

 

88



--------------------------------------------------------------------------------

(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and each L/C Issuer may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuers. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices
and Letter of Credit Applications) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the L/C Issuers, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and all the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) an L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as an L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative

 

89



--------------------------------------------------------------------------------

Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or any L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities, penalties and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if (i) the
Borrower or such Loan

 

90



--------------------------------------------------------------------------------

Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction and (ii) a court of competent
jurisdiction has determined by final and nonappealable judgment that such claim
resulted from the gross negligence or willful misconduct of such Indemnitee.
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), any L/C Issuer in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), any L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent and
any L/C Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any

 

91



--------------------------------------------------------------------------------

proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

92



--------------------------------------------------------------------------------

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
credit facility provided herein;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C)    the consent of each L/C Issuer shall be required for any assignment.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of one or
more natural Persons).

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law

 

93



--------------------------------------------------------------------------------

without compliance with the provisions of this paragraph, then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of one or more natural
Persons, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05

 

94



--------------------------------------------------------------------------------

to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time any L/C Issuer assigns all of its
Commitment and Loans pursuant to subsection (b) above, such L/C Issuer may, upon
30 days’ notice to the Borrower, the Administrative Agent and the Lenders,
resign as an L/C Issuer. In the event of any such resignation as an L/C Issuer,
the Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of such Lender as an L/C Issuer.
If any Lender resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the resigning
L/C Issuer to effectively assume the obligations of such resigning L/C Issuer
with respect to such Letters of Credit.

 

95



--------------------------------------------------------------------------------

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder, (ii) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent and/or any L/C Issuer to deliver Borrower Materials or notices to the
Lenders or (iii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, (y) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or (z) is independently discovered or developed by a party hereto
without utilizing any Information received from the Borrower or violating the
terms of this Section 10.07. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
Applicable Law, including United States Federal and state securities Laws.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general

 

96



--------------------------------------------------------------------------------

or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer or their respective Affiliates, irrespective of
whether or not such Lender, such L/C Issuer or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or such L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or any L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf

 

97



--------------------------------------------------------------------------------

and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the applicable
L/C Issuer, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with Applicable Laws; and

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order

 

98



--------------------------------------------------------------------------------

for such assignment to be effective and shall be deemed to have consented to an
be bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender; provided, further, that any such documents
shall be without recourse to or warranty by the parties thereto.

Notwithstanding anything in this Section to the contrary, (i) any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of cash collateral into a cash collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.

10.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN ORANGE COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE CENTRAL DISTRICT OF CALIFORNIA, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF

 

99



--------------------------------------------------------------------------------

ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    California Judicial Reference. If any action or proceeding is filed in
a court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04, the Borrower shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

10.17    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Arranger and the Lenders, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, the Arranger nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arranger and the Lenders and their respective Affiliates may be

 

100



--------------------------------------------------------------------------------

engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent,
the Arranger nor any Lender has any obligation to disclose any of such interests
to the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Designation Notices, Letter of Credit Reports, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the California Uniform Electronic Transactions Act, or any other similar state
laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it; and provided, further, without limiting
the foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

10.19    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and its Subsidiaries, which information includes the
name, address and tax identification number of the Borrower and its Subsidiaries
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower and its Subsidiaries in accordance with
the Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

10.20    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender or L/C Issuer
that is an Affected Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(a)    a reduction in full or in part or cancellation of any such liability;

 

101



--------------------------------------------------------------------------------

(b)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(c)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

10.21    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 10.21, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

102



--------------------------------------------------------------------------------

(i)    “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signatures begin on the following page]

 

103